EXHIBIT1 Michael R. Murphy Managing Partner 1 mmurphy@thediscoverygroup.com September 7, 2010 The Board of Directors c/o Mr. Philip G. Heasley, Chairman of the Board TIER Technologies, Inc. 11130 Sunrise Valley Drive Suite 300 Reston, VA20191 Dear Directors: Discovery Equity Partners, LP ("Discovery") hereby notifies the Board of Directors of Tier Technologies, Inc. (the "Company") of its intention to nominate up to two persons for election as directors at the Company's 2011 annual meeting of stockholders.In connection with any such nomination and election, Discovery would intendto rely on the new shareholder proxy access rule, Rule 14a-11 under the Securities Exchange Act of 1934 (the "Exchange Act"), or the exemption for solicitations of no more than 10 shareholders under Rule 14a-2(b)(2) of the Exchange Act.Discovery will, during the period permitted under the Company's bylaws, provide the information required by the bylaws with respect to its intended nominees. Respectfully Submitted, DISCOVERY GROUP, LLC. Michael R. Murphy Managing Member 191 N. Wacker Drive, Suite 1685, Chicago, IL 60606
